DLD-124                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1432
                                       ___________

                              IN RE: AMIN A. RASHID,
                                                 Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            United States District Court for the
                             Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 08-cr-00493-001)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 25, 2011

                  Before: BARRY, FISHER and ROTH, Circuit Judges

                               (Opinion filed: May 4, 2011 )
                                       _________

                                         OPINION
                                         _________

PER CURIAM.

       Amin A. Rashid, a federal pre-trial detainee, has filed a pro se petition for a writ of

mandamus under 28 U.S.C. § 1651 seeking to compel the United States District Court for

the Eastern District of Pennsylvania to order his release on bail. Rashid alleges that the

Honorable Cynthia M. Rufe, who is presiding over the pending criminal case against him,

has “disavowed” jurisdiction and failed to rule on numerous pending pre-trial motions,

including one in which Rashid claims that his rights under the Speedy Trial Act have
been violated. Because Rashid believes that he has not been brought to trial in

compliance with the Speedy Trial Act, he argues that he is entitled to a writ of mandamus

ordering his release on bail under 18 U.S.C. § 3164(c).

       Mandamus is a drastic remedy available in extraordinary circumstances only. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner

must show that “(1) no other adequate means [exist] to attain the relief he desires, (2) the

party’s right to issuance of the writ is clear and indisputable, and (3) the writ is

appropriate under the circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710

(2010) (per curiam) (quotation marks omitted).

       Rashid fails, for at least two reasons, to meet the requirements for issuance of the

writ. First, in a prior mandamus proceeding filed in this Court in connection with this

criminal case, Rashid filed a motion seeking the same relief that he seeks here -- an order

directing the District Court to modify his pre-trial detention in light of an alleged Speedy

Trial Act violation. See C.A. No. 10-3484 (motion filed 11/4/10). We denied the motion

on December 14, 2010. Rashid’s resubmission of this request for relief, styled now as a

separate mandamus proceeding, provides no ground for revisiting our previous order.

       Second, Rashid’s assertion that the District Court has failed to exercise jurisdiction

is unsupported. The submissions accompanying Rashid’s mandamus petition reflect that

Judge Rufe declined to rule on pending pre-trial motions while Rashid’s interlocutory




                                               2
appeal and mandamus petition were pending.1 This decision to await the outcome of

appellate court proceedings is not “tantamount to a failure to exercise jurisdiction”

warranting mandamus relief. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).2

       Accordingly, we will deny the mandamus petition. As Rashid no longer has any

proceedings pending before this Court, it would appear that the District Court may now

adjudicate the pre-trial motions, including Rashid’s claims under the Speedy Trial Act.

We are confident that the District Court will address the pending pre-trial motions

without undue delay. Rashid’s request that we exercise supervisory authority to reassign

his criminal case to a different district judge is denied.




   1
     On May 4, 2010, Rashid filed an interlocutory appeal from an order denying his
   motion to dismiss the indictment as defective. This Court dismissed the appeal for
   lack of jurisdiction, and we denied rehearing en banc on August 31, 2010. See C.A.
   No. 10-2308. The United States Supreme Court denied certiorari review on
   November 29, 2010. In his previous mandamus proceeding, filed on August 19,
   2010, Rashid sought to compel Judge Rufe’s recusal. We denied the mandamus
   petition and later denied rehearing on December 2, 2010. See C.A. No. 10-3484.
   2
     We note, as well, that the Speedy Trial Act excludes delay resulting from “any
   interlocutory appeal.” 18 U.S.C. § 3161(h)(1)(C). This Court has explained that
   “section 3161(h)(1)[(C)] has never been interpreted to apply only to interlocutory
   appeals that deprive the district court of jurisdiction,” and where “the district court is
   faced with an interlocutory proceeding in the court of appeals which potentially could
   affect the trial, we believe the time consumed is excludable for Speedy Trial Act
   purposes despite the fact that it may have jurisdiction to proceed.” United States v.
   Tyler, 878 F.2d 753, 758 n.2 (3d Cir. 1989). Thus, even assuming, arguendo, that
   Rashid is correct that the District Court retained jurisdiction while his appeal and
   mandamus proceeding were pending, it does not follow that the District Court’s
   action (or inaction) affected Rashid’s rights under the Speedy Trial Act.
                                               3